DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 03/17/2022 have been entered. Claims 8-14 remain pending in the application.  
Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that Hamada T. does not teach the two-component gasket of the first sealing means. Examiner respectfully disagrees.
Regarding applicant’s argument that Hamada T. does not disclose the two-component gasket of the first sealing means, examiner notes that Hamada discloses substantially all the limitations of the claim 8 except for the first sealing means and its limitations. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hamada to include a first and a second sealing means, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B). Specifically Hamada teaches a second sealing means at the second opening is comprising “a second two-component gasket with a second hard component comprising the first material and a second soft component comprising the second material, the first material being firmer than the second material, the second hard component comprising: at least one second connection element configured to engage at least one second connection element of the first cover part; and at least one second connection element of the second cover part to provide a locking connection between the first cover part and the second cover part” and therefore providing a first sealing means at the first opening is viewed to be a mere duplication of essential working parts. Therefore, the rejection of claim 8 under U.S.C. 103 is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 2019/0176706, of record) in view of Hamada T. (US 2012/0188662, of record).
Regarding Claim 8, Hamada discloses a base assembly of an exterior rear view device (see Fig 1), comprising a base frame (see Fig 1; Para [0030]; a base body 18); and a base cover housing the base frame and formed in at least a first cover part and a second cover part connected to each other (see Fig 1; Para [0033]; a base cover 20 comprising an outside cover portion 22 and an inner portion 24), wherein the base assembly comprises a first opening at a first end of the base assembly at which the base frame is configured to be attached to a vehicle (see Fig 2; a first opening of the base assembly on bottom of 20) and a second opening at a second end of the base assembly at which a head assembly of the exterior rear view device is configured to be attached to the base frame, (see Fig 2; Para [0031]; a second opening 20C configured to receive head assembly) wherein a second sealing means at the second opening is comprising a second two-component gasket with a second hard component comprising the first material and a second soft component (see Fig 3; Para [0034-0035]; sealing means 16 is provided on a first opening comprising comprises a gasket like portion made of rubber 16E and harder portions 16A and 16C) comprising the second material, the first material being firmer than the second material, the second hard component comprising: at least one second connection element configured to engage at least one second connection element of the first cover part (see Fig 6; Para [0035]; anchor hooks 16C configured to engage 20D of the cover part 20); and at least one second connection element of the second cover part to provide a locking connection between the first cover part and the second cover part (see Fig 6; Para [0035]; two anchor holes 20D in both sections of cover part, 22 and 24, provide locking connection).
Hamada does not disclose a first sealing means at the first opening is provided comprising a two-component gasket with a first hard component comprising a first material and a first soft component, comprising a second material, the first material being firmer than the second material, the first hard component comprising: at least one first connection element configured to engage at least one first connection element of the first cover part; and at least one first connection element of the second cover part configured to provide a locking connection between the first cover part and the second cover part. Hamada and Hamada T. are related because both teach base assemblies of exterior rear view devices. 
Hamada T. discloses the base assembly of an exterior rear view device (see Fig 3) wherein a first sealing means at the first opening is provided comprising a two-component gasket (see Fig 3; Para [0038]; at a bottom opening of housing 20 a plate like seal portion includes a gasket 28 with soft flexible material and the plate being the hard component 32).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Hamada with a first sealing means at the first opening is provided comprising a two-component gasket of Hamada T. for the purpose of improving the sealing means of the base assembly as to prevent the buildup of debris within the assembly.
The modified Hamada discloses substantially all the limitations of the claim(s) except for the first sealing means with a first hard component comprising a first material and a first soft component, comprising a second material, the first material being firmer than the second material, the first hard component comprising: at least one first connection element configured to engage at least one first connection element of the first cover part; and at least one first connection element of the second cover part configured to provide a locking connection between the first cover part and the second cover part.
However, Examiner notes that Hamada teaches wherein a two-component gasket with a hard component comprising the first material and a second soft component (see Fig 3; Para [0034-0035]; sealing means 16 is provided on a first opening comprising comprises a gasket like portion made of rubber 16E and harder portions 16A and 16C) comprising the second material, the first material being firmer than the second material, the hard component comprising: at least one connection element configured to engage at least one connection element of a cover part (see Fig 6; Para [0035]; anchor hooks 16C configured to engage 20D of the cover part 20); and at least one second connection element of the second cover part to provide a locking connection between the first cover part and the second cover part (see Fig 6; Para [0035]; two anchor holes 20D in both sections of cover part, 22 and 24, provide locking connection). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the first sealing means with a first hard component comprising a first material and a first soft component comprising a second material, the first material being firmer than the second material, the first hard component comprising: at least one first connection element configured to engage at least one first connection element of the first cover part; and at least one first connection element of the second cover part configured to provide a locking connection between the first cover part and the second cover part, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B). Doing so would allow for improving the sealing means of the base assembly as to prevent the buildup of debris within the assembly.
 Regarding Claim 10, Hamada in view of Hamada T. discloses the base assembly according to claim 8 (Hamada: see Fig 1), wherein at least one of the at least one first connection element of the first sealing means comprises at least one of a projection, a tongue, an opening, and a lug (Hamada: see Fig 6; Para [0035]; anchor hooks 16C configured to engage 20D of the cover part 20), and the at least one second connection element of the second sealing means comprises at least one of a projection, a tongue, an opening, and a lug (Hamada T.: see Fig 3; bolts from the first cover part 20 slip through openings in element 32). 
Regarding Claim 11, Hamada in view of Hamada T. discloses the base assembly according to claim 8 (Hamada: see Fig 1), wherein at least one of the at least one first connection element of the first cover part comprises at least one of a projection, a tongue, an opening, and a lug (Hamada: see Fig 6; Para [0035]; first cover part 22 has anchor hole 20D), the at least one second connection element of the first cover part comprises at least one of a projection, a tongue, an opening, and a lug (Hamada T.: see Fig 3; bolts from the first cover part 20 slip through openings in element 32), the at least one first connection element of the second cover part comprises at least one of a projection, a tongue, an opening, and a lug (Hamada: see Fig 6; Para [0035]; first cover part 24 has anchor hole 20D), and the at least one second connection element of the second cover part comprises at least one of a projection, a tongue, an opening, and a lug (Hamada T.: see Fig 3; Para [0031-0034]; the door 12 has an attaching hole 14 configured to lock the cover 20 and the door panel 12a together). 
Regarding claim 13, Hamada in view of Hamada T. disclose the base assembly according to claim 8 (Hamada: see Fig 1), wherein the second end of the base assembly lies opposite the first end of the base assembly (Hamada: see Fig 3; second end of base assembly 20A lies opposite the bottom of base assembly 14). 
Regarding claim 14, Hamada in view of Hamada T. discloses a rear view device (Hamada: see Fig 1) comprising the head assembly moveably attached to the base assembly according to claim 8 (Hamada: see Fig 1; Para [0030]; head 10 attached to base 14).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 2019/0176706, of record) in view of Hamada T. (2012/0188662, of record) as applied to claim 8 above, and further in view of Nicklos (US 2002/0035646, of record).
Regarding claim 9, Hamada in view of Hamada T. does not disclose the base assembly according to claim 8, further comprising at least one connection point between the cover parts produced exclusively by at least one of the first sealing means and the second sealing means, wherein at least one of two opposite first connection elements are provided by the first sealing means to connect two cover parts forming the base cover, and two opposite second connection elements are provided by the second sealing means to connect two cover parts forming the base cover. Hamada in view of Hamada T. and Nicklos are related because both teach base assemblies with sealing means. 
Nicklos discloses a base assembly (see Fig 5 and 6A) further comprising at least one connection point between the cover parts (see Fig 6M; connection point is produced of from adjoined cover parts 5 and 6) produced exclusively by at least one of the first sealing means (see Figs 4D and 6A; latch and snap body provide first sealing means) and the second sealing means (see Fig 4D; a combination of alignment slots 50 and their corresponding alignment tabs 51), wherein at least one of two opposite first connection elements (see Figs 4D and 6A; latch 49 and snapping body 83) are provided by the first sealing means to connect two cover parts forming the base cover (see Figs 4D and 6A; elements provided to connect two cover parts forming the cover), and two opposite second connection elements (see Fig 6D; alignment slots 50 and alignment tabs 51) are provided by the second sealing means to connect two cover parts forming the base cover (see Fig 6D; connects cover parts 5 and 6 to form the base cover). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Hamada in view of Hamada T. with further comprising at least one connection point between the cover parts produced exclusively by at least one of the first sealing means and the second sealing means, wherein at least one of two opposite first connection elements are provided by the first sealing means to connect two cover parts forming the base cover, and two opposite second connection elements are provided by the second sealing means to connect two cover parts forming the base cover of Nicklos for the purpose of improving the weather resistance capabilities of the base assembly.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US 2019/0176706, of record) in view of Hamada T. (US 2012/0188662, of record) as applied to claim 8 above, and further in view of Lindackers (US 2008/0122708, of record). 
Regarding claim 12, Hamada in view of Hamada T. discloses the base assembly according to claim 8 (Hamada: see Fig 1), wherein at least one of the first sealing means and the hard component is attached to the base frame by at least one of a releasable snap, clip, and latch connection (see Fig 7; Para [0035]; anchor 16C in hole 20D acts as latch connection).
Hamada in view of Hamada T. does not disclose the second sealing means and the hard component is attached to the base frame by at least one of a releasable snap, clip, and latch connection. Hamada in view of Hamada T. and Lindackers are related because both teach base assemblies with sealing means. 
Lindackers discloses a base assembly (see Fig 1A) wherein the second sealing means (see Fig 1A; second sealing means is referred to as left side clips and tab 116/114) and the hard component 112 is attached to the base frame by at least one of a releasable snap, clip, and latch connection (see Fig 1A; Para [0038]; snap clip member 150 attaches to latch mechanism 154). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Hamada in view of Hamada T. with wherein the second sealing means and the hard component is attached to the base frame by at least one of a releasable snap, clip, and latch connection for the purpose of improving the sealing means of the base assembly to as to prevent the buildup of debris within the assembly. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872